15-102
     Khan v. Lynch
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A097 538 019

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   3rd day of May, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            GUIDO CALABRESI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   WAZIR KHAN,
14            Petitioner,
15
16                   v.                                              15-102
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Thomas V. Massucci, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Jesse M.
28                                       Bless, Senior Litigation Counsel;
29                                       Jennifer A. Bowen, Trial Attorney,
1                                       Office of Immigration Litigation,
2                                       United States Department of Justice,
3                                       Washington, D.C.
4
5           UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9           Petitioner Wazir Khan, a native and citizen of Guyana,

10   seeks review of a December 12, 2014, decision of the BIA

11   affirming a July 18, 2013, decision of an Immigration Judge

12   (“IJ”) denying Khan’s application for withholding of removal

13   and relief under the Convention Against Torture (“CAT”).                   In

14   re Wazir Khan, No. A097 538 019 (B.I.A. Dec. 12, 2014), aff’g

15   No. A097 538 019 (Immig. Ct. N.Y. City July 18, 2013).             We assume

16   the    parties’      familiarity    with    the   underlying   facts      and

17   procedural history in this case.

18          Under the circumstances of this case, we have considered

19   both    the   IJ’s    and   the   BIA’s    opinions   “for   the   sake   of

20   completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

21   524, 528 (2d Cir. 2006).           The applicable standards of review

22   are well established.         8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

23   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

24          “Considering the totality of the circumstances,” the


                                           2
 1   agency “may base a credibility determination on . . . the

 2   inherent plausibility of an applicant’s . . . account,” and

 3   inconsistencies in the record evidence “without regard to

 4   whether”   those   inconsistencies   go   “to    the   heart   of   the

 5   applicant’s claim.”    8 U.S.C. § 1158(b)(1)(B)(iii); see also

 6   8 U.S.C. § 1231(b)(3)(C); Xiu Xia Lin, 534 F.3d at 163-64.

 7   Substantial evidence supports the agency’s determination that

8    Khan was not credible as to his fear of retribution for allegedly

9    witnessing a friend’s murder by secret police in Guyana.

10       The agency reasonably relied on multiple inconsistencies

11   as to the date of his friend’s murder.          See Xiu Xia Lin, 534

12   F.3d at 166-67.    And Khan’s testimony that he did not know the

13   names of the other witnesses to the murder was implausible given

14   his testimony that he “normally . . . h[u]ng out” at their house.

15   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Siewe v. Gonzales,

16   480 F.3d 160, 168-69 (2d Cir. 2007).      His later testimony that

17   one of the witnesses was named Cindy was inconsistent with the

18   witnesses’ statements to police that their names were Susan and

19   Roxanne.   See 8 U.S.C. § 1158(b)(1)(B)(iii).           Khan did not

20   provide compelling explanations for these inconsistencies.

21   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005)

22       Having    questioned    Khan’s   credibility,        the   agency


                                     3
1    reasonably    relied    further   on     his    failure   to    submit

2    corroborating     evidence   sufficient        to   rehabilitate   his

3    testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

4    Cir. 2007).      Although Khan submitted news articles and witness

5    statements that discuss who was present in the house when the

6    murder occurred, none of this evidence mentions Khan’s presence

7    and thus does not corroborate (but in fact weakens) his claim.

8    See Xiu Xia Lin, 534 F.3d at 166-67 & n.3.

9          Ultimately,      the    agency’s         adverse    credibility

10   determination is supported by substantial evidence given these

11   inconsistencies and implausible testimony relating to the sole

12   incident that gave rise to Khan’s alleged fear of persecution.

13   See   8 U.S.C.   §§ 1158(b)(1)(B)(iii),        1231(b)(3)(C).      That

14   finding is dispositive of withholding of removal and CAT relief

15   because both claims rely on the same factual predicate.             See

16   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

17   Accordingly, we need not consider the agency’s alternative

18   bases for denying relief.     See INS v. Bagamasbad, 429 U.S. 24,

19   25 (1976).

20

21

22


                                       4
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O=Hagan Wolfe, Clerk




                               5